       Case 1:15-cv-05345-AJN-KHP Document 1260 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              06/04/2020
-----------------------------------------------------------------X

CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,
                                Plaintiffs,                          ORDER NOTING CORRECTIONS TO
                                                                               ECF 1248
                             -against-
                                                                         15-CV-05345 (AJN) (KHP)
MUKHTAR ABLYAZOV, VIKTOR KHRAPUNOV,
ILYAS KHRAPUNOV, and TRIADOU SPV S.A.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         The Court has reviewed Defendant Triadou SPV S.A.’s (“Triadou”) letter regarding

certain factual corrections that should be noted by the Court. None of these factual issues are

material to the Court’s decision. For the sake of clarity, however, the Court notes the following

corrections to its prior decision at ECF No. 1248 based on clarifications provided by Triadou:

               •    The Eesh Aggarwal documents produced by Plaintiffs in this case were obtained

                    from Dubai law enforcement and not directly from Aggarwal.

               •    The Bourg and Meyer emails were deleted from SDG’s servers prior to August

                    2014, not in connection with the August 2014 office move. Their accounts were

                    deactivated in August 2014.

               •    Kevin Meyer first produced the email referencing Litco in January 2018.

  The Court finds no other clarifications or corrections are required.
    Case 1:15-cv-05345-AJN-KHP Document 1260 Filed 06/04/20 Page 2 of 2



SO ORDERED.

Dated: June 4, 2020
       New York, New York

                                         ______________________________
                                         KATHARINE H. PARKER
                                         United States Magistrate Judge




                                     2
